Citation Nr: 0710091	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  01-01 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:  Leonardo C. Dela Osa, Authorized 
Representative


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from March 1946 to February 1949.  He died in August 
1991.  The appellant is the veteran's widow.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied nonservice-connected 
death pension, and a June 2001 rating decision that denied 
service connection for the cause of death and accrued 
benefits.  In a November 2002 decision, the Board denied the 
claims.

The appellant duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2005 order, the Court vacated the portion of the 
Board's November 2002 decision which denied nonservice-
connected death pension.  The remaining portions of the 
Board's decision were affirmed.  The Court then remanded the 
matter to the Board for action consistent with the May 2005 
Court order.

In November 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

The veteran had service with the New Philippine Scouts from 
March 1946 to February 1949.  


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected death 
pension based on the veteran's recognized military service.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in May 2006.  The appellant was told 
of what was required to substantiate her claim, advised of 
her and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The appellant was not provided adequate VCAA notice prior to 
the initial RO adjudication of her claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the May 2006 
notice letter was subsequently considered by the RO in the 
August 2006 supplemental statement of the case.  Accordingly, 
there is no indication that the outcome of the case would 
have been different had the appellant received pre-
adjudicatory notice.  The appellant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  A VA medical examination is 
not necessary with respect to the death pension claim.  See 
also VAOPGCPREC 05-04.  The duty to notify and assist having 
been met by the RO to the extent possible, the Board turns to 
the analysis of the appellant's claim on the merits.




II.  Death pension

A veteran is defined as a "person who served on active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable." 
38 U.S.C. 101(2); see 38 C.F.R. 3.1(d) (2006).  The surviving 
spouse of a veteran of a period of war who met the service 
requirements found in 38 U.S.C. 1521(j) is eligible to 
receive VA nonservice-connected pension benefits.  See 38 
U.S.C. 1541(a).   

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2006).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Oct. 6, 1945) is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945 and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190. 38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In this case, documents of record reflect that the veteran 
served with the New Philippine Scouts from March 1946 to 
February 1949.  See AGO Form 53.  As noted above, service 
with the New Philippine Scouts under Public Law 190, 79th 
Congress, does not constitute active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to nonservice-connected disability 
pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).

The evidence of record also suggests that the veteran may 
have had service from June 1, 1944, to February 28, 1946.  
The RO requested verification of this service in June 2006.  
The National Personnel Records Center (NPRC) responded that, 
"Subject had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."

Despite the RO's May 2006 request, the appellant did not 
submit a DD Form 214 or other documentation in accordance 
with 38 C.F.R. § 3.203.  Therefore, VA requested the service 
department to verify whether the veteran served in the U.S. 
Armed Forces in the Philippines.  The service department 
certified that it had no record of the veteran serving as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  This verification is binding on VA such that 
VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

The Board acknowledges the appellant's contentions.  However, 
in the absence of evidence that the veteran had service other 
than that which has already been identified, the appellant 
does not meet the basic eligibility requirements for the 
benefit she is seeking.  Her claim must therefore be denied 
as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that, in a case in which the law is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law). 


ORDER

Entitlement to nonservice-connected death pension is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


